Citation Nr: 1017453	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-10 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected hemorrhoids, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1981 to January 1982, and from January 1989 to 
December 1991.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

Procedural history

The RO awarded the Veteran service-connection for his 
hemorrhoid disability in December 1991; a noncompensable 
disability rating was assigned.

In the above-referenced September 2004 rating decision, the 
RO increased the Veteran's hemorrhoids disability rating from 
0 to 10 percent.  The Veteran disagreed with this assigned 
rating and perfected an appeal as to that issue. 

In May 2008, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by a Veterans Law Judge.  A transcript of that hearing has 
been associated with the Veteran's VA claims folder.

The Board remanded the Veteran's claim for further 
evidentiary development in September 2008.  Such was achieved 
and the Veteran's claim was readjudicated in a November 2009 
supplemental statement of the case (SSOC).  The Veteran's 
claims file has been returned to the Board for further 
appellate review.   

Unfortunately, the Veteran passed away during the pendency of 
this appeal. 





	(CONTINUED ON NEXT PAGE)
FINDING OF FACT

The Veteran died in November 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R.            
§ 20.1302 (2009); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.            38 
C.F.R. § 20.1106 (2009).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing these 
claims to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 
U.S.C.  § 5121A, substitution in case of death of a claimant 
who dies on or after October 10, 2008).  As provided for in 
this new provision, a person eligible for substitution will 
include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title . . . ."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death. Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


